Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 12, 13 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 4, it is unclear to what length of the crown bar parallel to the length of the mast the claim referred to? to what orientation it referred? Such recitations are very confusing. 
	With respect to claims 5, 6 the claims recites the limitation "the collapsible mast support" in line 1.  There is insufficient antecedent basis for this limitation in the claims.
	With respect to claims 12, and 13, it has not clear if the claims are sought to claim a system/apparatus, or a manner of using the system/apparatus.  As it has been held” claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). [indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means.”.  Similar, it is unclear if the devices of claims 12 and 13, is part of creating the claims system or manner of using the claimed system. 
	With respect to claim 20, it is unclear how the net is adapted for such, and what is “a predetermined location”?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fields et al US2018/0326278 (“Fields”).
  	As per claim 1, Fields discloses a ball return system for returning balls shot at a target to a user of the ball return system (ball capture support 100)(Figs.1A-3D and pars. [0030]-[0106]) , comprising: 
	an ejector adapted to accelerate balls out of the ball return system toward a target destination (ball return 110/240)(Figs. 1A-1C, and 2C; [0034]-[0037]; [0079]-[0085]); 
	a mast disposed on a base on which the ejector is disposed (mast support 108 upon base 244)(Figs. 1A, 1C, 2B-3C; [0057]-[0059]); 
	a collapsible net support adapted to transition between a collapsed state and an expanded state (a collapsible mast, a support manifold, and a collapsible support arm adapted to support net 102 between expend state (Figs. 1A-1C and 3A) and collapsed state (Figs. 3B-3D and [0103]-[0106] as the transition of the support net from the extend to the collapsed position (final position in Fig. 3D)(in addition note Figs. 2A and 2B as well as [0041]-[0058], regarding the mast means; [0061]-[0063] regarding the support arms; and [0065]-[0073], manifold, structure and the manner of supporting the net between such positions) ; 
	wherein the collapsible net support is connected to the mast by a joint (lower end of the collapsible mast 106 is connected to joint 214)(Figs. 1C, 2B, and 2C;[0073]-[0078]) that enables the collapsible net support to transition between: a first orientation in which a length of the collapsible net support is aligned with a length of the mast, and a second orientation in which the collapsible support net is stacked on top of the ejector (note Figs. 3A-3D in conjunction to [0101]-[0105), as the support net in a first extend orientation (Fig. 3A) to be in a second, collapsed, orientation on top of ejector (Fig. 3D).   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fields as applied to claim 1 above, and further in view of Shelley US 2010/0210379 (“Shelley”).
	As per claim 2, Fields discloses wherein the collapsible net support comprises: a lower section directly connected to the joint (lower section of mast 108 directly connected to joint 214)(Figs. 11C, 2B and 2C; [0054]-[0058]; see also the examiner markings hereinafter); an upper crown (construed as manifold 104/200)9Figs. 1C and 2A [0065]-[0073]; again see examiner’s markings); a crown bar, directly connected to the lower section and the upper crown, that defines a spacing between the lower section and the upper crown (Figs. 1A-1C; note the examiner’s markings in conjunction to Fig. 1C and [0057-[0061]); and a collapsible arm connected to the lower section (collapsible support arms 102 connected to the lower section via upper crown and the crown bar)(Figs. 1A-2B; [0065]-[0074]).
 Examiner’s marking 

    PNG
    media_image1.png
    1162
    884
    media_image1.png
    Greyscale

	Fields is not specific regarding the lower section is a lower crown directly connected to the joint.
	Fields is not specific regarding the collapsible arm directly connected to the lower crown and connected to the upper crown by a linkage bar.
	However, in a similar field of ball return devices, Shelley discloses a lower section is a lower crown (construed as element 35), connected to upper crown (37), via a crown bar (post 33); and collapsible arm (such as collapsible arms 27) directly connected to the lower crown (35) and connected to the upper crown (37) by a linkage bar (arms of struts 37)(Figs. 1 and 2; [0075]-[0080]).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Fields’ lower section is a lower crown; and 
the collapsible arm directly connected to the lower crown and connected to the upper crown by a linkage bar as taught by Shelley for the reason that a skilled artisan would have been motivated in use of known technique to improve similar device in the same way providing any known mechanical arrangement that can facilitate the movement of a net support between use and collapsed positions. 
	As per claim 3, with respect to wherein the crown bar is adapted to change its length which modifies the spacing between the lower crown and the upper crown, note Fields’s Figs. 1A, 1C, 2B, [0057]-[0061], and 3A-3D in conjunction to [0100]-[0105] as to the structure of the collapsible mast 108 that connects between a lower section (which directly connected to joint 214) and upper crown (manifold support 104/200) is the mast 108 changes its length as the net move between the extend position (e.g. Fig. 3A) and collapsed position (e.g. Fig. 3D).  Within the modified Fields by the teachings of Shelley, the lower section would have been a lower crown (as taught by Shelley, i.e. lower crown 35 in Figs. 1 and 2). 
	As per claim 4, with respect to wherein, when the collapsible net support is in the first orientation, a length of the crown bar is parallel to a length of the mast, as mentioned above the examiner is unclear what is that applicant sought to claim.
	To the best of his understanding the examiner construed such orientation in the extend position as the crown bar (section of collapsible mast 106 that connects to lowermost mast 106 (which in turn directly connects to the joint, e.g. Figs.1C, 2B and 2C) that is position in such parallel manner to mas support 108/306 (Figs. 1A, 1C and 3A)  
	As per claims 5, 6, with respect to wherein the collapsible mast support is transitioned from the collapsed state to the expanded state by increasing the length of the crown bar (claim 5), wherein the collapsible mast support is transitioned from the expanded state to the collapsed state by decreasing the length of the crown bar (claim 6), again note Fields’s Figs. 1A, 1C, 2B, [0057]-[0061], and 3A-3D in conjunction to [0100]-[0105] as to the structure of the collapsible mast 108 that connects between a lower section (which directly connected to joint 214) and upper crown (manifold support 104/200) is the mast 108 changes its length as the net move between the extend position (e.g. Fig. 3A) and collapsed position (e.g. Fig. 3D).  Such movement between extend and collapsed is via facilitating of the collapsible mast 106 to increase or decrease (i.e. changing the length of the crown bar). 

	As per claim 7, with respect to wherein a first end of the linkage bar is directly connected to the upper crown and a second end of the linkage bar is directly connected to a fixed point along a length of the collapsible arm, note Shelley’s Figs. 1 and 2, as strut 37 (equivalent to upper crown) includes struts 37 (i.e. linkage bar/s) each connected to a respective collapsible arms 27 (see also [0078]). 
	As per claim 8, with respect to wherein the linkage bar rotatable with respect to the collapsible arm and the upper crown, note Shelley’s Figs. 1 and 2 in conjunction to [0075]-[0078] is the rotational manner of the upper crown 37 as the arms are moving from operational position to a collapsed condition. 
	As per claim 9, with respect to wherein the collapsible arm rotates about a first end of the collapsible arm directly connected to the lower crown when the collapsible net support transitions between the expanded state and the collapsed state, note Fields’s 1C, 2A, [0061]-[0073] and 3A-3D [0100]-[0105], regarding the collapsible arms 102/103 and their movement as the system transition between extend and collapsed positions.  Within the modified Fields by the teachings of Shelley, the lower section would have been a lower crown (as taught by Shelley, i.e. lower crown 35 in Figs. 1 and 2). 
	As per claim 10, Shelley discloses further comprising: a second collapsible arm (any one of arms 27 that is not a first/collapsible arm) directly connected to the lower crown (at 35) and connected to the upper crown (37) by a second linkage bar (any one of struts 37 that is not a first/linkage bar)(Figs. 1 and 2; [0075]-[0078]).  Also, note Fields’s Figs. 1A-1C, 2A and 3A-3D regarding a second collapsible arms 102/103 ([0041]-[0047]).
	As per claim 11, with respect to wherein the second collapsible arm rotates about a first end of the second collapsible arm directly connected to the lower crown when the collapsible net support transitions between the expanded state and the collapsed state, note Fields’s 1C, 2A, [0061]-[0073] and 3A-3D [0100]-[0105], regarding the collapsible arms 102/103 and their movement as the system transition between extend and collapsed positions.  Within the modified Fields by the teachings of Shelley, the lower section would have been a lower crown (as taught by Shelley, i.e. lower crown 35 in Figs. 1 and 2). Note Shelley’s Figs. 1 and 2 in conjunction to [0075]-[0078] as the rotational manner of the upper crown 37 as the arms are moving from operational position to a collapsed condition. 
 	As per claims 12, 13, with respect to wherein transitioning the collapsible net support from the collapsed state to the expanded state comprises: moving a second end of the collapsible arm away from a second end of the second collapsible arm (claim 12), wherein transitioning the collapsible net support from the collapsed state to the expanded state comprises: increasing a spacing between the lower crown and the upper crown (claim 13), note Fields’s Figs. 1A, 1C, 2B, [0057]-[0061], and 3A-3D in conjunction to [0100]-[0105] as to the structure of the collapsible mast 108 that connects between a lower section (which directly connected to joint 214) and upper crown (manifold support 104/200) is the mast 108 changes its length as the net move between the extend position (e.g. Fig. 3A) and collapsed position (e.g. Fig. 3D).  Such movement between extend and collapsed is via facilitating of the collapsible mast 106 to increase or decrease (i.e. changing the length of the crown bar).  Also, note Figs. 1A-1C ([0041]-[0047] in conjunction to Fig. 2A  ([0048]-[0051]), whereas in the extend position the arms 102 and 103 (same as arms 203A-203D) extend away from each other; see also [0065]-[0073]). 
	As per claim 14, with respect to wherein the lower crown comprises a plurality of rotatory joints connected to the collapsible arm and a plurality of other collapsible arms, note Shelley’s [0078] in conjunction to Figs. 1 and 2, as ends 35 (i.e. lower crown) included a plurality of joints connected to the plurality of collapsible arms 27; as the arms rotating, moving between a collapsed position (as the arms parallel to post 29) to an operational position. 
	As per claim 15, with respect to wherein the upper crown comprises a second plurality of rotatory joints connected to the linkage bar and a plurality of other linkage bars, note Shelley’s [0078] in conjunction to Figs. 1 and 2, struts 37 (i.e. upper crown) included a plurality of joints connected to the plurality of collapsible arms 27; as the arms rotating, moving between a collapsed position (as the arms parallel to post 29) to an operational position.
	As per claim 16, with respect to wherein the linkage bar and plurality of other linkage bars connect the upper crown to the collapsible arm and the plurality of other collapsible arms, note Shelley’s Figs. 1 and 2 whereas the plurality of linkage bars of struts 37 each connects to a respective collapsible arm 27.
	As per claim 17, with respect to wherein increasing the spacing between the lower crown and the upper crown causes rotation of all of the collapsible arm and the plurality of other collapsible arms with respect to the lower crown, note Fields’s 1C, 2A, [0061]-[0073] and 3A-3D [0100]-[0105], regarding the collapsible arms 102/103 and their movement as the system transition between extend and collapsed positions.  Within the modified Fields by the teachings of Shelley, the lower section would have been a lower crown (as taught by Shelley, i.e. lower crown 35 in Figs. 1 and 2).  Within the modified Fields by the teachings of Shelley, the lower section would have been a lower crown (as taught by Shelley, i.e. lower crown 35 in Figs. 1 and 2).
	As per claim 18, with respect to wherein the rotation separates a plurality of ends of the collapsible arm and the plurality of other collapsible arms, again note Shelley’s Figs. 1 and 2 in conjunction to at least [0078] as for the rotation of the arms; note Fields Figs. 1A-1C ([0041]-[0047] in conjunction to Fig. 2A  ([0048]-[0051]), whereas in the extend position the arms 102 and 103 (same as arms 203A-203D) extend away from each other; see also [0065]-[0073]). 
	As per claim 19, with respect to wherein the a plurality of ends are adapted to connect to a net, note Fields’ Fig. 1B, [0035] and [0036] regarding ball captured net 120 connected to the arms ends.  Note also Shelley’s Figs. 1 and 2 as the arms 27 ends are connected to net 14.  
	As per claim 20, with respect wherein the net is adapted to directly deposit the balls at a predetermined location on the ejector, note Fields’ Fig. 1B and [0034]-[0037] as the net 120 including exit 124 at a predetermine location with respect to ejector 110.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure :note 892 form for a list of references.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                      5/19/2022

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711